DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 07/28/2021 responsive to the Office Action filed 04/30/2021 has been entered. Claims 12, 13 and 25-28 have been amended. Claims 12-15 and 25-28 are pending in this application.

Response to Arguments

Claims 12, 13 and 25-28 have been amended to address the 112 (b) issues, thus the rejection of claims 12-15 and 25-28 under 112(b) has been withdrawn.
Applicant’s arguments, see Amendments pages 4-7 filed 07/28/2021, with respect to the rejection of the claims 12-15 and 25-28 under 103 have been fully considered but are not persuasive. 
Applicant argues that:
(a) Filler's device only heats that specific localized area, after or while the molded part is molded and cooled, in order to split the burr from the molded part (see Filler at 
(b) Feigenbum teaches pre-heating of at least one of the molding faces by such a core and the other molding face of the molding cavity being heated by induction heating. In any case, such heating/pre-heating using the so-called core is performed while the mold is open (Feigenblum at col 3, line 13), i.e., the two shells are set apart from each other in order to introduce the core between them. (pg 5);
(c) Ivy does not teach any mold or injection molding processes and there is no reason why the POSITA would consider the teachings of Ivy except by hindsight by cherry picking features unrelated to the claimed invention in an attempt to rebuilt it using the invention as a blueprint. (pg 6); and
(d) Giessauf describes a mold wherein a preheating device (8) is inserted between the molding surfaces. The preheating device (8) producing a radiation heating of at least one of the molding that is coated with an infrared absorbing coating (7), i.e., by directly heating the surface (i.e., not the claimed receiving surface which is different from the molding surface). (pg 7)
These arguments are found to be unpersuasive because:
As to (a), Filler teaches that a heater consists of a heating element which is applied to the cavity wall of the second molded part for the purpose of heating, and the heating element rests against the cavity wall in the corresponding area (Abstract, Pa [0005] and [0006]), i.e., Filler teaches the heating element to bring all molding surfaces of the molding cavity to a predetermined temperature for the injection molding of the 
As to (b), Filler teaches that the heat accumulator (“the heating element”) is an inductively heatable storage element (Pa [0027]) and is inductively charged and brought to the target temperature (Pa [0035]), but is only silent to inductors. Feigenblum teaches an inductor 430 in which a core is inductively heated outside the mold (Abstract and Pa [0058]). Regardless of using the heated core while the mold is open, since Feigenblum teaches an inductor in which the heating element is able to be inductively charged and brought to the target temperature, i.e., Feigenblum is reasonably pertinent to the particular problem with which the applicant was concerned, two references are combinable, and one would have found it obvious to provide the inductor with Filler’s system in order to inductively heat the heat accumulator (“heating element 4”) in the inductor.
As to (c), in response to applicant's argument that Ivy is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, even though Ivy is not related to an injection molding, Ivy teaches a system for curing materials within cavities, and further teaches that in order to transfer heat to the curable material a heating rod is thermally coupled to the heat curable material (Abstract), and the heating rod comprises a phase change material for controlling the temperature of the heat curable material (Pa [0009]). That is, Ivy is reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.
As to (d), Giessauf teaches that the molding tool 1 has an area which has a coating 7 which has a higher degree of absorption in the infrared range, and a heating device 8 irradiates the coated areas 7 (Pa [0019]). Regardless of directly heating the molding surface not the claimed receiving surface, since Giessauf teaches a coating where the heating device irradiates for the purpose of a higher degree of absorption in the infrared range, i.e., Giessauf is reasonably pertinent to the particular problem with which the applicant was concerned, two references are combinable, and one would have found it obvious to provide the coatings on the receiving surfaces where the heat accumulator irradiates for the purpose of a higher degree of absorption in the infrared range.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Filler (DE102014114772 _Machine Translation) in view of Feigenblum et al. (WO2013/189907_Machine Translation).

With respect to claim 12, Filler teaches a mold, for injection molding of a plastic material (“a device for the injection molding of injection molded parts made of plastic”, Pa [0043]), comprising:

a heat accumulator (“a heater 4/a heating element 4”, Pa [0043] and [0044]); and 
wherein one shell (“the molded part 2”) comprises a receiving surface, which is a part of a surface of the shell other than the molding surface, the mold is configured to expose the receiving surface to radiation of the heat accumulator so as to transfer the heat from the heat accumulator to the receiving surface and to bring all molding surfaces of the molding cavity to a predetermined temperature for the injection molding of the plastic material (“the heater consists of a heating element 4, which is applied to the cavity wall of the second molded part 2 for the purpose of heating analogously to the illustration in Figs. 1 and 3”, Pa [0044] and Figs. 1, 3).

Filler differs from the claim in that Filler does not specifically teach that each shell comprises a receiving surface which is exposed to radiation of the heat accumulator. However, one would have found it obvious to provide the receiving surface on the shell 1 in order to heat the shell 1 by placing the heat accumulator (“heating element 4”) on the receiving surface of the shell 1 as well. It has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Filler further teaches that the heat accumulator (“the heating element”) is an inductively heatable storage element (Pa [0027]) and is inductively charged and brought inductors configured to heat the heat accumulator and a coating on each receiving surface promoting infrared radiation absorption between the heat accumulator and said each receiving surface.
In the same field of endeavor, a device for preheating a mold for injection molding, Feigenblum teaches that molding surface is preheated by a core which is inductively heated outside the mold by placing inside an inductor 430 (Abstract and Pa [0058]). Feigenblum further teaches that to improve the heat transfer by radiation between the core 470 and said molding surface 461, the latter is advantageously coated with a coating such as an amorphous carbon coating (Pa [0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Filler with the teachings of Feigenblum so that the one would provide the inductor with Filler’s system in order to inductively heat the heat accumulator (“heating element 4”) in the inductor and provide coatings on the receiving surfaces to improve the heat transfer by radiation.
Furthermore, the modified Filler has the receiving surface in each shell, thus one would have found it obvious to duplicate the heat accumulator and the inductor for the purpose of heating both receiving surfaces in both shells respectively. It has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

With respect to claim 13, Filler as applied to claim 12 above further teaches that one shell (“second molded part 2”) comprises a circuit (“cooling channels 7”) to circulate a heat transporting fluid to cool the molding surface (“to supply cooling air or coolant not only through the gap 5, but additionally or alternatively also through the cooling channels 7, if an improvement in the cooling performance should be necessary”, Pa [0048]). One would have found it obvious to provide the circuit (“cooling channels 7”) to other shell (“first molded part 1”) as well in order to circulate a heat transporting fluid to cool the molding surface, since it has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

With respect to claim 14, Filler as applied to claim 12 above further teaches that the heat accumulator (“heating element 4”) is made of a highly thermally conductive material, e.g. copper, a copper-beryllium alloy or similar metal (Pa [0011]), but is silent to a graphite block.
Feigenblum as applied in the combination regarding claim 12 above further teaches that the core is made of a material, such as graphite, or of an assembly of materials, so that said core can be heated rapidly by induction (Pa [0058]). Therefore, one would have found it obvious to provide the heat accumulator made of graphite for the purpose of obtaining the same result. 

With respect to claim 27, Filler teaches a mold, for injection molding of a plastic material (“a device for the injection molding of injection molded parts made of plastic”, Pa [0043]), comprising:
two shells, each comprising a molding surface and two shells delimiting a molding cavity when the mold is closed (“two molded parts 1, 2…the cavity 3 enclosed by the molded parts”, Pa [0043]);
a heat accumulator (“a heater 4/a heating element 4”, Pa [0043] and [0044]); and 
wherein one shell (“the molded part 2”) comprises a receiving surface, which is a part of a surface of the shell other than the molding surface, and 
wherein the receiving surface and the heat accumulator comprise complementary profiles (Figs. 1 and 3), the complementary profiles being separated at the receiving surface when the heat accumulator is not heated, and the complementary profiles are brought in contact with one another, as a temperature of the heat accumulator rises, so as to transfer heat by conduction from the heat accumulator to the receiving surface and to bring all molding surfaces of the molding cavity to a predetermined temperature for the injection molding of the plastic material (“a heating element which is applied to the cavity wall of the second molded part for the purpose of heating”, Pa [0005] and “a heating element is provided which is adjustable in two positions, namely in a position in which the heating element rests against the cavity wall in the corresponding area, and in a second position in which the heating element is lifted from the cavity wall.”, Pa [0006], [0044] and Figs. 1-4).

In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Filler further teaches that the heat accumulator (“the heating element”) is an inductively heatable storage element (Pa [0027]) and is inductively charged and brought to the target temperature (Pa [0035]), but does not specifically teach inductors configured to heat the heat accumulator.
In the same field of endeavor, a device for preheating a mold for injection molding, Feigenblum teaches that molding surface is preheated by a core which is inductively heated outside the mold by placing inside an inductor 430 (Abstract and Pa [0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Filler with the teachings of Feigenblum so that the one would provide the inductor with Filler’s system in order to inductively heat the heat accumulator (“heating element 4”) in the inductor.
Furthermore, the modified Filler has the receiving surface in each shell, thus one would have found it obvious to duplicate the heat accumulator and the inductor for the purpose of heating both receiving surfaces in both shells respectively. It has been held In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

With respect to claim 28, Filler as applied to claim 27 above further teaches that one shell (“second molded part 2”) comprises a circuit (“cooling channels 7”) to circulate a heat transporting fluid to cool the molding surface (“to supply cooling air or coolant not only through the gap 5, but additionally or alternatively also through the cooling channels 7, if an improvement in the cooling performance should be necessary”, Pa [0048]). One would have found it obvious to provide the circuit (“cooling channels 7”) to other shell (“first molded part 1”) as well in order to circulate a heat transporting fluid to cool the molding surface, since it has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Filler (DE102014114772_Machine Translation) in view of Feigenblum et al. (WO2013/189907_Machine Translation) as applied to claim 12 above, and further in view of Ivy et al. (US 2017/0312944).

With respect to claim 15, Filler as applied to claim 12 above further teaches that the heat accumulator (“heating element 4”) is made of a highly thermally conductive beryllium alloy or similar metal (Pa [0011]), but is silent to a phase change material.
In the same field of endeavor, a curing system for heat curing of heat curable materials, Ivy teaches that a heating rod is used to transfer the heat to the heat curable material and includes a phase change material for controlling the temperature of the heat curable material (Pa [0009] and [0089]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Filler and Feigenblum with the teachings of Ivy so that the one would include a phase change material in the heat accumulator for controlling the temperature of the heat curable material.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Filler (DE102014114772_Machine Translation) in view of Giessauf et al. (DE102008023479_Machine Translation).

With respect to claim 25, Filler teaches a mold, for injection molding of a plastic material (“a device for the injection molding of injection molded parts made of plastic”, Pa [0043]), comprising:
two shells, each comprising a molding surface and two shells delimiting a molding cavity when the mold is closed (“two molded parts 1, 2…the cavity 3 enclosed by the molded parts”, Pa [0043]);
a heat accumulator (“a heater 4/a heating element 4”, Pa [0043] and [0044]); and 


Filler differs from the claim in that Filler does not specifically teach that each shell comprises a receiving surface which is exposed to radiation of the heat accumulator. However, one would have found it obvious to provide the receiving surface on the shell 1 in order to heat the shell 1 by placing the heat accumulator (“heating element 4”) on the receiving surface of the shell 1 as well. It has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Filler further teaches that the heat accumulator (“the heating element”) is an inductively heatable storage element (Pa [0027]) and is inductively charged and brought to the target temperature (Pa [0035]), but does not specifically teach inductors configured to heat the heat accumulator and a strip made of malleable or crushable heat-conducting material, between the heat accumulator and the receiving surface, to transfer heat from the heat accumulator to the receiving surfaces.
the molding tool 1 has an area which has a coating 7 which has a higher degree of absorption in the infrared range, and a heating device 8 is provided between the two mold halves 2, 3 and irradiates the coated areas 7 before the injection of plasticized plastic into the cavity of the mold 1 and thus supplies energy (Pa [0019]). Giessauf further teaches nickel coating as an example (Pa [0007]) which is a malleable or compressible heat conducting material recited in the instant specification (Pa [0044]). Giessauf further teaches that inductive heating that is applied by an inductor that acts externally or is integrated into the tool (Pa [0025]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Filler with the teachings of Giessauf so that the one would provide the inductor with Filler’s system in order to inductively heat the heat accumulator (“heating element 4”) and provide nickel coatings between the receiving surfaces and the heat accumulator for the purpose of a higher degree of absorption in the infrared range.
Furthermore, the modified Filler has the receiving surface in each shell, thus one would have found it obvious to duplicate the heat accumulator and the inductor for the purpose of heating both receiving surfaces in both shells respectively. It has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

With respect to claim 26, Filler as applied to claim 25 above further teaches that one shell (“second molded part 2”) comprises a circuit (“cooling channels 7”) to circulate a heat transporting fluid to cool the molding surface (“to supply cooling air or coolant not only through the gap 5, but additionally or alternatively also through the cooling channels 7, if an improvement in the cooling performance should be necessary”, Pa [0048]). One would have found it obvious to provide the circuit (“cooling channels 7”) to other shell (“first molded part 1”) as well in order to circulate a heat transporting fluid to cool the molding surface, since it has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742